DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2008/0124572 A1).
	Mizuki et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-injecting layer, and cathode for the construction of displays (and the like) ((8), [0074], [0241]); the light can be taken out from the anode or cathode ([0078], [0082], [0153]).  The substrate comprises plastic (polycarbonate resins) ([0079]).  Mizuki et al. discloses compounds of the following form: 

    PNG
    media_image1.png
    189
    275
    media_image1.png
    Greyscale

([0012]) where Ar1-2 = independently represents substituted or unsubstituted aryl group having 6-60 carbon atoms for forming the aromatic ring ([0017]); examples of such aryl groups include phenyl, biphenyl (such as 4-biphenylyl), and terphenyl (such as p-terphenyl-4-yl) ([0018]).  An embodiment is disclosed:

    PNG
    media_image2.png
    346
    420
    media_image2.png
    Greyscale

(page 8) such that R1 = hydrogen, R2 = unsubstituted phenyl group, n = 0, α4 = arylene group having 6 carbon atoms for forming a ring (phenylene), l = 0, and Ar1 = formula (3-1) (with R51-52 = R54-55 = hydrogen and R56 = unsubstituted phenyl group) of Applicant’s formula (1).  However, Mizuki et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula (1), particularly in regards to the nature of the Ar2-(α2)m- group.  Nevertheless, it would have been obvious to modify the compound (above) as disclosed by Mizuki et al. such that Ar2 = aryl group having 6 carbon atoms forming a ring (phenyl), m = 1, and α2 = formula (2-4) (with R21-24 = R26-29 = hydrogen) of Applicant’s formula (1).  The motivation is provided by the fact that the modification merely involves the exchange of one group (4-biphenylyl) for a functional (and homologous) equivalent (p-terphenyl-4-yl) selected from a highly finite list as taught by Mizuki et al., thus rendering the production predictable with a reasonable expectation of success.  
	Mizuki et al. further discloses its inventive compounds as material comprising the hole-injecting and/or hole-transporting layer, which is combination with another material selected from compounds “commonly used as a hole transporting material . . . for forming the hole injecting and transporting layer of EL devices” ([0064], [0118], [0120]).  Mizuki et al. discloses materials having “an acceptor property” being employable ([0127]).  Various methods known in the art can be employed to form the layers, including spin coating and vacuum vapor deposition processes ([0129])).  Mizuki et al. discloses an anode comprising ITO ([0080]), an electron-injecting layer (inherently electron-transporting) comprising Alq3 (metal complex) ([0133]), a cathode comprising a wide variety of compounds including magnesium-silver alloy, rare earth metals, or a mixture thereof ([0151]).  

6.	Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2008/0124572 A1) in view of Hirakata et al. (US 2005/0095740 A1).
	Mizuki et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer (first layer), hole-transporting layer (second layer), light-emitting layer, electron-injecting layer, and cathode for the construction of displays (and the like) ((8), [0074], [0241]); the light can be taken out from the anode or cathode ([0078], [0082], [0153]).  The substrate comprises plastic (polycarbonate resins) ([0079]).  Mizuki et al. discloses compounds of the following form: 

    PNG
    media_image1.png
    189
    275
    media_image1.png
    Greyscale

([0012]) where Ar1-2 = independently represents substituted or unsubstituted aryl group having 6-60 carbon atoms for forming the aromatic ring ([0017]); examples of such aryl groups include phenyl, biphenyl (such as 4-biphenylyl), and terphenyl (such as p-terphenyl-4-yl) ([0018]).  An embodiment is disclosed:

    PNG
    media_image2.png
    346
    420
    media_image2.png
    Greyscale

(page 8) such that R1 = hydrogen, R2 = unsubstituted phenyl group, n = 0, α4 = arylene group having 6 carbon atoms for forming a ring (phenylene), l = 0, and Ar1 = formula (3-1) (with R51-52 = R54-55 = hydrogen and R56 = unsubstituted phenyl group) of Applicant’s formula (1).  However, Mizuki et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula (1), particularly in regards to the nature of the Ar2-(α2)m- group.  Nevertheless, it would have been obvious to modify the compound (above) as disclosed by Mizuki et al. such that Ar2 = aryl group having 6 carbon atoms forming a ring (phenyl), m = 1, and α2 = formula (2-4) (with R21-24 = R26-29 = hydrogen) of Applicant’s formula (1).  The motivation is provided by the fact that the modification merely involves the exchange of one group (4-biphenylyl) for a functional (and homologous) equivalent (p-terphenyl-4-yl) selected from a highly finite list as taught by Mizuki et al., thus rendering the production predictable with a reasonable expectation of success.  
	Mizuki et al. further discloses its inventive compounds as material comprising the hole-injecting and/or hole-transporting layer, which is combination with another material selected from compounds “commonly used as a hole transporting material . . . for forming the hole injecting and transporting layer of EL devices” ([0064], [0118], [0120]).  Mizuki et al. discloses materials having “an acceptor property” being employable ([0127]).  Various methods known in the art can be employed to form the layers, including spin coating and vacuum vapor deposition processes ([0129])).  Mizuki et al. discloses an anode comprising ITO ([0080]), an electron-injecting layer (inherently electron-transporting) comprising Alq3 (metal complex) ([0133]), a cathode comprising a wide variety of compounds including magnesium-silver alloy, rare earth metals, or a mixture thereof ([0151]).  However, Mizuki et al. does not explicitly disclose “an insulator covering an end portion” of the first electrode.
	Hirakata et al. discloses a method of manufacturing an organic EL display device ([0096]); the method inhibits deterioration due to insulation of the short-circuit portion between the anode and cathode (Abstract).  The structure of a pixel portion is shown below ([0057]):

    PNG
    media_image3.png
    309
    753
    media_image3.png
    Greyscale


(Fig. 3B) comprising anode (223) which is covered by partition walls (228) (an insulator ([0061])) at its ends, EL layer (which comprises the organic layers) (225), cathode (227) which transmits light, and substrate (200) which is plastic ([0070]); there exists (driving) transistors (201 and 202) that lie over the substrate ([0062]).  Hirakata et al. discloses that the transistors comprises a crystalline semiconductor region (film) ([0071]); a flexible printed circuit (4018) is attached to the pixel portion (4002) which comprises the above light-emitting elements (Fig. 9A and 9B).  Hirakata et al. discloses the utilization of such pixel portions for the construction of electronic devices such as a laptop (Fig. 10C).  It would have been obvious to utilize the design as disclosed by Hirakata et al. when constructing display devices (such as laptops) comprising the organic EL device as disclosed by Mizuki et al.  The motivation is provided by the disclosure of Hirakata et al., which discloses a method of manufacturing an organic EL display that inhibits deterioration.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786